DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 17, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blankenship (US 4,165,592).
	Regarding claim 1, Blankenship discloses a ground transformer trough (120) for integration with a ground surface concrete pad (1-12) used to support a high voltage transformer (10) attached to high voltage underground cable (C1-C3), said transformer trough (220) comprising: an inner wall, outer wall, front wall and a rear wall defining a trough channel (see figure 6) having an upper opening and a lower opening (see figure 6); an upper chimney (240) defining said upper opening and providing a width and a 
	Regarding claim 3, Blankenship discloses the ground transformer trough (120) wherein said trough (120) is made by casting or form shaping said trough into a unitized structure made from a non-conductive material, selected from a group of materials selected from a group of polymeric substances forming hard and solid structures, said group of materials including polymeric plastics, fiberglass, resin compositions, amalgams, concrete, gunnite, ceramics, nylon, acetate, high carbon plastics or other formable materials which create solid structures which are not affected by underground placement, weather or outside pressures and forces associated with in-ground structures (column 4 lines 39-42).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art does not teach or fairly suggest in combination with the other claimed limitations  the ground transformer trough further comprising: an upper pad flange fitted around said upper chimney of said buried ground transformer trough, said upper pad flange placed at a location against said concrete pad and ground surface, wherein as said concrete pad is poured, said upper pad flange becomes integrated into said concrete pad, holding firm the position of said upper chimney and fitting said concrete pad onto said ground transformer trough firmly buried in the ground below said concrete pad to inhibit movement of the concrete pad and enhance stability of said concrete pad and said transformer mounted upon said concrete pad. 
This limitation is found in claim 2, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lux Jr (US 4,213,111), Goldenstein et al (US 6,321,928), Kendrick, Jr (US 5,587,554) disclose a cable trough.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


March 26, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848